At last term, the garnishee [Benjamin Robinson, garnishee of Henry and Peter Bowman] having been returned summoned, and not appearing, judgment of condemnation was entered against him for £119, being the whole amount of [Sharpless & Smith’s] the plaintiffs’ claim. A ca. sa. issued on 14th December, 1803, returnable to this term, which commenced on the 26th of December, 1803. On Saturday, 24th December, 1803, at an adjournment of the last term, Mr. Peacock, for the garnishee, moved to appear and set aside the judgment and plead. The motion (supported by the garnishee’s affidavit) was continued over to this term. 1. Shall the judgment be set aside? 2. Upon what terms as to costs of the execution?
Judgment opened and execution quashed on the garnishee’s paying the costs on the execution, pleading to issue, and going to trial this term unless cause of continuance be shown.